DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
One or more springs providing at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of axial movement of the axially moveable member at the extended axial position. (as in claim 1, the examiner notes the moveable member 1’ is not shown contacting the spring and is shown radially inside of the spring.  How does the spring absorb impact without contact?)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “one or more springs providing at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of axial movement of the axially moveable member at the extended axial position”.  As discussed above the figures do not show an axially movable member absorbing impact.  How does the applicant’s axially movable member (designated as 1’ in figure 2) absorb impact before impacting the “stop” (designated as 12 in figure 2)?  Considering all the of Wands factors it is unclear as to how applicant’s axially movable member absorbs impact (emphasis added) before it “impacts a stop (emphasis added).  Referring to applicant’s amended figure 2, the claimed axially moveable member (1’) is located radially inside of stop (2) and therefore appears incapable of “absorbing impact”.  The claimed axially moveable member (1’) does not extend radially outward far enough to contact or “impact” the claimed stop (12).  The examiner notes that the claim drafting may have been from a foreign language or drafted axiomatically and may require redrafting, or the drawings may be insufficient to teach one of ordinary skill in the art how to make or use the invention.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “one or more springs providing at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of axial movement of the axially moveable member at the extended axial position” rendering the claim indefinite.  As discussed above this feature is not shown in the drawings.  As discussed above applicants’ movable member (1’) does not appear capable of absorbing impact due to the fact that is located radially inside of applicant’s stop (12).  The claimed axially moveable member (1’) does not extend radially outward far enough to contact or “impact” the claimed stop (12).  As such the metes and bounds of the claim are unclear.  How does the one or more springs “absorb impact” from axially movement of the axially moveable member without apparently contacting the axially movable member?  Applicant’s most recent version of Figure 2 now shows a gap between the spring 8” and the axially movable member 1’ which is located radially inside of the spring 8’ and is not shown contacting 8” in any way.

The examiner again notes the drawing and 112 issues may arise from a difference between foreign and US patent practice.  The examiner suggests applicant review the entire application (specification, drawings, and claims) and analyze the drawings and claims with respect to stringent US practice.  Specifically, the examiner again suggests applicant assign reference characters (consistent with the original specification and claims) to each and every component in the drawings. The examiner notes that the drawings contain very few reference characters, and where they do exist they do not appear to directly correspond to the claim language and/or the disclosure.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. US 2002/0074866 in view of Tonne et al. US 3,536,314.
Morishima discloses: 
Claim 1 - an axially moveable member (14); a cylindrical housing (34) within which the axially moveable member is mounted for linear movement relative to the housing, the housing defining a radially inwardly extending stop 56, 36)  to limit axial movement of the movable member (the device performs this function); drive means (16) to move the axially moveable member between an extended axial position and a retracted axial position (the device performs this function); and a cushion (60, 62) provided at the stop to absorb impact from axial movement of the axially moveable member before it impacts the stop at the limit of the axial movement of the axially moveable member at the extended axial position and/or at the retracted axial position.
Regarding claims 1 and 6, Morishima does not disclose a (friction) spring.
	Tonne teaches a (friction) spring(s) (see figure 1) for the purpose of absorbing high axial pressure, fast damping while requiring very little space.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morishima and provide a (friction) spring, as taught by Tonne, for the purpose of absorbing high axial pressure, fast damping while requiring very little space.

Claim 2 – wherein the drive means is one of mechanical, electrical or hydraulic (the motor, 16) is both electrical and mechanical).
Claim 4 – wherein the one or more springs comprises a spring mounted at the extended axial position of the axially moveable member or at the retracted axial position of the axially moveable member (upon modification the springs (see 60 and 62 of Morishima) are located at axially extended and retracted positions).
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658